287 F.2d 349
109 U.S.App.D.C. 310
Caroline FRIEDMAN, Appellant,v.Violetta Rose PHILLIPS and Joseph Sidney Tompkins, Jr., Appellees.
No. 15893
United States Court of Appeals District of Columbia Circuit.
Argued Jan. 23, 1961.Decided Feb. 2, 1961.

Mr. Joseph A. McMenamin, Washington, D.C., with whom Mr. Samuel L. Mensh, Washington, D.C., was on the brief, for appellant.
Mr. Douglas A. Clark, Washington, D.C., with whom Mr. Louis Rabil, Washington, D.C., was on the brief, for appellee Phillips.
Mr. Allan C. Swingle, Washington, D.C., for appellee Tompkins.
Before WILBUR K. MILLER, Chief Judge, and PRETTYMAN and BURGER, Circuit Judges.
PER CURIAM.


1
A jury in the District Court awarded appellant a verdict or $2500 for personal injuries received.  Appellant seeks a new trial on the issue of damages only.  There was a conflict in evidence as to the nature, degree and source of injuries alleged.


2
In our view the issues were properly submitted to the jury with adequate instructions and there were no errors which warrant our disturbing the verdict.

The judgment of the District Court is

3
Affirmed.